Exhibit 10.48

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

THIRD AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT

 

This Third Amendment to Credit Card Program Agreement (“First Amendment”) is
made effective as of the 1st day of August, 2006, by and among The Neiman Marcus
Group, Inc. (“NMG”), Bergdorf Goodman, Inc. (“BG, and together with NMG, the
“NMG Companies”), HSBC Bank Nevada, N.A., a national credit card bank (“Bank”),
and Household Corporation, a Delaware corporation (“Primary Servicer”) to that
certain Credit Card Program Agreement (“Agreement”) executed as of June 8, 2005
and amended by the First Amendment to Credit Card Program Agreement executed as
of April 30, 2006 (“First Amendment”) and the Second Amendment to Credit Card
Program Agreement executed as of June 29, 2006 (“Second Amendment”) by and
between the parties hereto.

 

W I T N E S S E T H:

 

WHEREAS, the parties wish to amend the Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Schedule 7.3(a) (C) is deleted in its
entirety and replaced with the following new Schedule 7.3(a)(c):

 

“C.                               Late and Early Stage Collections.  Bank will
meet the following service levels `on an average each month:

 

1.                                       The percentage of time that Bank shall
make its collections operations available during the following times:  [***]

 

Monday through Thursday

 

8:00 a.m. to 9:00 p.m.

 

Central time

Friday

 

8:00 a.m. to 5:00 p.m.

 

Central time

Saturday

 

8:00 to 12:00 p.m.

 

Central time

Sunday

 

None. Closed.

 

 

 

2.                                       The percentage of time that Bank shall
maintain a contact penetration for the following categories of Accounts:  [***]*

 

—

 

Balances greater than [***] which are [***] or more cycles delinquent

 

every Month

—

 

Balances greater than [***] which are [***] or more cycles delinquent

 

every Month

 

3.                                       The Parties agree to mutually review
and amend, if necessary, Schedule 7.3(a)(C) if the Cardholder Agreement is
materially altered.

 

4.                                       To the extent the provisions of this
Third Amendment are inconsistent with the Agreement, this Third Amendment shall
govern.

 

5.                                       This Third Amendment supersedes all
prior communications and shall be binding upon and inure to the benefit of the
parties, their respective successors and assigns.

 

6.                                       All capitalized terms not otherwise
defined herein shall have the same meaning afforded them in the Agreement. 
Except as otherwise modified herein, the terms and conditions of the Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, each of the Parties has caused this Third Amendment to be
duly executed as of the date first above written.

 

--------------------------------------------------------------------------------


 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

By:

/s/  William S. Hough

 

 

Title: VP Credit Services

 

 

 

 

 

BERGDORF GOODMAN, INC.

 

 

 

 

By:

/s/  William S. Hough

 

 

Title: VP Credit Services

 

 

 

 

 

HSBC BANK NEVADA, N.A.

 

 

 

 

By:

/s/  Brian D. Hughes

 

 

Title: Executive Vice President

 

 

 

 

 

HOUSEHOLD CORPORATION

 

 

 

 

By:

/s/  Brian D. Hughes

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT

 

This Third Amendment to Credit Card Program Agreement (“First Amendment”) is
made effective as of the 3 day of April, 2007, by and among The Neiman Marcus
Group, Inc. (“NMG”), Bergdorf Goodman, Inc. (“BG, and together with NMG, the
“NMG Companies”), HSBC Bank Nevada, N.A., a national credit card bank (“Bank”),
and HSBC Private Label Corporation, a Delaware corporation formerly known as
Household Corporation (“Primary Servicer”) to that certain Credit Card Program
Agreement (“Agreement”) executed as of June 8, 2005 and amended by the First
Amendment to Credit Card Program Agreement executed as of April 30, 2006 (“First
Amendment”), and the Second Amendment to Credit Card Program Agreement executed
as of June 28, 2006 (“Second Amendment”) and the Third Amendment to Credit Card
Program Agreement executed as of August 1, 2006, by and between the parties
hereto.  In consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties acknowledge and agree
as follows:

 

1.                                       Recourse Credit Program.  The Parties
will establish and maintain a recourse credit program in accordance with the
terms and conditions set forth in the attached addendum (“Article XX — Recourse
Credit Program”), which is hereby incorporated into the Agreement and this
Fourth Amendment.

 

2.                                       Administrative Provisions.  When
construing the provisions of the Agreement and this Fourth Amendment:

 

A.                                   To the extent the provisions of this Fourth
Amendment are consistent with the Agreement, this Fourth Amendment shall govern.

 

B.                                     This Fourth Amendment supersedes all
prior communications and shall be binding upon and inure to the benefit of the
parties, their respective successors and assigns.

 

C.                                     All capitalized terms not otherwise
defined herein shall have the same meaning afforded them in the Agreement.

 

D.                                    Except as otherwise modified herein, the
terms and conditions of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, each of the Parties has caused this Fourth Amendment to be
duly executed as of the date first above written.

 

THE NEIMAN MARCUS GROUP, INC.

 

HSBC BANK NEVADA, N.A.

 

 

 

By:

/s/ William S. Hough

 

By:

/s/ Brian D. Hughes

 

Title: VP Credit Services

 

 

Title: Executive Vice President

 

 

THE NEIMAN MARCUS GROUP, INC.

 

HSBC PRIVATE LABEL CORPORATION

 

 

 

By:

/s/ William S. Hough

 

By:

/s/ Brian D. Hughes

 

Title: VP Credit Services

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------